Citation Nr: 0111336	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  97-25 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected left and right knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
October 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1997 from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a low back disorder as 
secondary to the service-connected bilateral knee 
disabilities.

In addition to the back disorder claim, the veteran perfected 
an appeal of the RO's denial of an increased rating for her 
left knee disability.  During the pendency of the appeal, the 
RO issued a rating decision in January 1995 which increased 
the rating assigned for this disability from 10 to 30 percent 
disabling; however, as she has not withdrawn her appeal, the 
claim remains at issue.  See AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by 
subjective complaints of severe pain and limitation of 
function, but with no medically credible level of increased 
limitation of function as shown by the most recent 
examination findings of record.

2.  The greater weight of the objective, credible evidence 
does not establish that the veteran's low back disorder was 
caused or aggravated by her service-connected knee 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for a left knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, and Diagnostic Code 5003, 5257 
(2000).
2.  The veteran's back disorder was not incurred during 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has met its duty to assist the veteran in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case and the 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and her representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran and pursuant to the Board's 
February 1999 remand, in fact, it appears that all evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  Service 
medical records were obtained and associated with the claims 
folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
Social Security Administration records were obtained.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file.  A May 2000 response to the 
RO's query regarding whether there was a transcript from an 
informal hearing in September 1999 certified that no such 
transcript had been generated.  Accordingly, the Board 
concludes that remanding the claims for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Service medical records reveal that the veteran was treated 
in-service for left knee problems and was followed by 
orthopedics for patellofemoral syndrome, as noted in a 
January 1987 periodic examination.  The service medical 
records are negative for back problems.
The report from a December 1989 VA examination diagnosed 
chondromalacia of the left knee.  X-rays of the left knee 
from November 1989 revealed findings of suspected low-grade 
patellofemoral osteoarthritis, otherwise normal.  This 
December 1989 VA examination also noted some complaints of 
low back discomfort, but no specific findings of back 
problems were made.  Lumbosacral spine X-rays from December 
1989 yielded unremarkable findings with a mild degree of 
levoconvex scoliosis and mild narrowing of the L5-S1 
interspace.  

By rating decision of January 1990, the RO granted service 
connection for arthritis of the left knee and the right knee.  
A 10 percent evaluation was assigned bilaterally, pursuant to 
Diagnostic Code 5003 of VA's Schedule for Rating Disabilities 
(Schedule).

VA and private treatment records from 1992 to 1993 revealed 
increasing problems with the left knee, diagnosed in March 
and April 1992 as left anterior cruciate (ACL) sprain or tear 
and degenerative joint disease.  Subsequently, in March 1993, 
the RO, following its review of the medical evidence, 
increased the disability evaluation assigned to the veteran's 
service-connected bilateral knee disabilities by awarding 
separate 10 percent ratings for each knee pursuant to 
Diagnostic Code 5003.

In June 1993, the left ACL was confirmed to have been torn 
and the veteran underwent surgery on the left knee to 
reconstruct it, followed by a period of convalescence.  
Following a review of these records, the RO in March 1994, 
awarded a temporary total evaluation for a period of 
convalescence for the left knee disability from June 1993 to 
August 1993, then continued the 10 percent evaluation for the 
left knee still under DC 5003.  The veteran appealed this 
decision. 

Medical records from 1993 to 1994 revealed ongoing problems 
with the veteran's left knee.  An August 1994 VA examination 
noted that various orthopedic maneuvers could not be 
performed on her left knee because she complained she was 
unable to tolerate any attempt to carry them out, due to 
pain.  The examination was thus terminated as incomplete.  
While this appeal was pending, the RO in January 1995, 
increased the disability evaluation assigned to the veteran's 
service-connected left knee disability to 30 percent from 
September 1, 1993, following the period of temporary total 
rating assigned from June to August 1993.  In so doing, the 
disability was recharacterized as arthritis, left knee with 
limitation of motion, postoperative examination.  The RO 
rated the disability pursuant to Diagnostic Codes 5003-5261.

A February 1996 private orthopedic evaluation conducted by a 
Dr. Young addressed lower back complaints and noted a history 
given of the veteran having been in good health prior to 
1989.  A history of injuring the back through repetitive 
lifting at work was given.  Left knee findings were also 
documented, including a well-healed midline incision, flexion 
contracture of 20 degrees.  The remainder of the findings on 
performing various tests on the knee, to include Mcmurray, 
Lachman, drawer and pivot shift were negative.  There was 
also negative effusion and nontender joint line, patellar 
tendon over insertion, femoral condyle and tibia.  The 
impressions yielded from this private evaluation included 
left lumbar radiculopathy possibly due to herniated nucleus 
pulposus; L5-S1 degenerative disc disease and left knee 
flexion contracture.

The report from a July 1996 VA examination revealed 
complaints of weightbearing crepitus and a sense of laxity in 
the left knee.  She did not wear any sort of stabilizing 
brace on the knee.  Findings included scars present.  Range 
of motion revealed extension to be limited from full 
extension by 20 degrees; but flexion was a full 140 degrees.  
The ACL as well as posterior cruciate medial and lateral 
collateral ligaments appeared normally taut.  There was a 
slight effusion present.  She was noted to hold the knee 
slightly flexed due to inability to fully extend, but could 
squat, with some discomfort and some rather prominent 
crepitus in the left knee on ascent and descent.  The 
diagnoses rendered included left knee ACL tear with residual 
interderangement; lack of full flexion, and weightbearing 
joint range of movement crepitus, with evidence of post 
traumatic degenerative joint disease, moderate.  MRI findings 
from June 1996 showed evidence of osteoarthritis and other 
degenerative findings, questionable ACL attenuation versus 
possible tear and small effusion, popliteal cyst.
A written statement from the veteran's treating physician, 
Dr. Young, a specialist in internal medicine, dated November 
5, 1996, described the veteran's knee problem as "severe" 
and was causing her not to ambulate properly, thereby causing 
further pain of the lumbar sacral area.  The conclusion from 
this statement was that the veteran's problems with her knees 
and back were "all related."

The report of a March 1997 VA orthopedic examination shows 
that the veteran complained of trouble with her back, which 
she believed was related to her service connected bilateral 
knee disorders.  She described receiving physical therapy and 
had been given a cane for walking due to knee problems.  She 
described difficulty walking, especially at work where she 
was unable to extend.  She described being unable to wear 
shoes with heels or perform her daily job effectively due to 
her knee and back problems.  She claimed that the postal 
service would not permit her to use her cane at work unless 
it was needed for a work related injury.  A physical 
examination of the back showed no obvious deformities or 
discrete tenderness.  She had some limitation of motion due 
to pain, but no evidence of muscle spasm noted.  She had 3+/5 
left hip flexion strength and 3+/5 knee extension and flexion 
strength.  X ray and MRI findings included an April 1996 X-
ray of the lumbosacral spine that showed satisfactory 
alignment and no evidence of compression fracture.  The MRI 
findings from June 1996 of the left knee showed post ACL 
reconstruction findings including some degeneration and a 
questionable small tear of the medial meniscus and tri-
compartmental osteoarthritis.  The assessment given was of 
back pain, which was described as very significant to the 
extent it was described as limiting her work habits, but 
there was some inconsistency in the objective measures as 
there was no evidence of degenerative changes on film.  Other 
inconsistencies included the weakness with testing, but with 
normal reflexes and no evidence of muscular decay of the left 
lower extremity.  A MRI was recommended and the findings from 
one done in April 1997 diagnosed moderate broad based disc 
herniation at L5-S1; mild to moderate degenerative changes at 
L4-L5 and L5-S1 and no evidence of neural or foraminal 
stenosis.  

In a December 1997 VA medical nexus opinion following a 
claims file review, a VA physician stated that the veteran's 
back disorder was not related to her service-connected knee 
disabilities.  Instead the back pain was attributed to 
degenerative disc disease of the lumbar spine and a broad 
based central disc herniation at L5-S1. 

Medical records obtained in conjunction with a June 1999 
decision from the Social Security Administration include 
duplicates of records already in the claims file but also 
include additional records.  Among these records is a 
December 1998 report from a private neurologic evaluation for 
low back pain.  This report gives a history of a work related 
lifting injury having occurred in 1989, but improved after a 
few months.  A subsequent history of re-injury while driving 
her car a few months later was given, again with improvement 
a few months later.  It was noted that she had constant low 
back pain, fluctuating in intensity.  The history was noted 
to include osteoarthritis of the knees and status post 
surgery on the left.  On physical examination, her movements 
were observed to be quite slow and deliberate.  There was no 
tenderness or limitation of movement of the cervical spine, 
but she had marked limitation of movement of the lumbosacral 
spine in all planes.  She was noted to only be able to flex 
at the waist to 45 degrees, but was able to tolerate complete 
90 degree flexion of the leg at the waist, when distracted 
during elicitation of plantar responses.  There was no 
evidence of atrophy, fasciculations or focal weakness, 
although she exhibited generalized giveaway lack of effort 
with muscles of the left leg.  Sensation was intact and deep 
tendon reflexes were 2+.  The plantar responses were flexion 
and there was no trunk or limb ataxia.  Her gait was 
described as nonspecifically abnormal.  Electrodiagnostic 
studies involving the left lower extremity yielded no 
abnormalities.  The impression yielded was chronic back pain, 
uncertain etiology.  By history only, the veteran was 
speculated to possibly have some degenerative spondylosis of 
the lumbar spine, but her symptoms seemed out of proportion 
to the amount of the disease.  Further correlation with MRI 
was advised.  A follow up in February 1999 revealed that 
EMG/NCV studies were completely normal and described her 
complaints of pain as way out of proportion to the actual 
findings.

The report from a December 1999 VA QTC examination conducted 
by an orthopedic surgeon addressed both complaints of the 
left knee and low back problems.  The veteran admitted no 
specific injury to the knee or low back inservice.  She 
described a slow progression of recurring knee and back pain 
during service and of the subsequent left knee surgery.  On 
physical examination her lumbar spine showed normal flexion, 
but severe limitations of motion on extension and lateral 
flexion and moderate limitations on rotation.  On examination 
of the left knee, scars were noted from the prior surgery.  
Examination of the left knee itself was inhibited due to the 
complaints of severe pain on attempts to check the range of 
motion.  Flexion could only be measured to 65 degrees and 
extension was minus 30 degrees.  X-rays showed status post 
ACL repair of the left knee.  Lumbar X-rays showed some 
spondylosis with decreased disk space at L5-S1, with no other 
abnormality noted.  The examination was conducted without the 
claims file to review.  

An addendum letter was drafted on the day of the December 
1999 examination by the physician who conducted it.  This 
letter added further details regarding the examination.  
Observations included the difficulty in examining the veteran 
because she did not allow range of motion of the left knee 
for adequate examination due to complaints of back pain.  It 
was noted during the examination that she demonstrated great 
difficulty in walking in the room, could not heel walk and 
showed difficulty getting on and off the table.  She also 
complained of being unable to perform range of motion 
exercises such as squatting or bending in the examination 
room.  However, it was noted that when she walked out of the 
clinic, she seemed to walk with an easy gait and without 
limp.  She was noted to walk across the parking lot and get 
into her car without difficulty.  When she was unaware that 
she was being observed, she seemed to walk without 
difficulty.  It was advised that she undergo an MRI to assess 
both her knee and back conditions, and it was again noted 
that the claims file was not available for review.

A follow up report to this examination was drafted by the 
examining physician within the same month upon his review of 
the claims file, which had been made available to him.  The 
claims file review confirmed the medical history that was 
verbally given by the veteran.  Again the inconsistencies 
with the veteran's functional limitation during the 
examination and outside of the examination room were pointed 
out.  Such inconsistencies were noted to be problematic when 
assessing her true functional limitations, and the 
feasibility regarding the degree of motion lost due to pain.  
Regarding the question of any relationship between the left 
knee and back disorder, the examiner opined that it could not 
be determined whether the knee pain caused or aggravated the 
back problem.  

MRI findings from January 2000 yielded lumbar spine findings 
of a posterior disc herniation at L5-S1 with mild inferior 
extension and small mild disc protrusion at L5-S1.  MRI 
findings of the left knee yielded an impression of previous 
ACL repair.  The ACL graft appeared intact.  There was some 
heterogenous signal surrounding the ligament as it crossed 
the joint space, which reflected possible gamulation tissue 
from partial tear or scarring related to the previous surgery 
and old injury.  No definite meniscal tear was identified.

Analysis-Left Knee Disorder

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluation shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  It is noteworthy that the pyramiding of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes. The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case concerning the claim regarding the 
evaluation of the left knee disorder, it should also be noted 
that when evaluating disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

The words "slight," "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  

The RO has rated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261.  The Board 
notes that the issue of a separate rating must be addressed.  
The Rating Schedule allows for a separate rating based on 
arthritis.  38 C.F.R. § 4.71a, DC 5003, 5010 (1999).  
However, to warrant a separate rating for residuals of the 
same service-connected disability, it is required that "none 
of the symptomatology for any [of the residuals] is 
duplicative of or overlapping with the symptomatology of the 
other[s]."  Esteban, 6 Vet. App. 259 (1994).  VA's General 
Counsel has issued a precedent opinion, which is binding on 
both the RO and the Board, pertaining to the availability of 
a separate rating for arthritis.  In it, the General Counsel 
stated that, although a veteran can be rated separately for 
arthritis, "a separate rating must be based upon additional 
disability."  VAOPGCPREC 23-97 (July 1, 1997).  
Specifically, General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257 based 
upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  The General 
Counsel in VAOPGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under Diagnostic Code 
5257 can also be compensated under Diagnostic Code 5003 and 
vice versa.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, spasm, or satisfactory evidence of 
painful motion.  For the purpose of rating disability from 
arthritis, each knee is considered a major joint.  38 C.F.R. 
§ 4.45.  Normal range of knee motion is extension to 0 
degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate 
II (2000).

Diagnostic Codes 5260 and 5261, are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees will result in the assignment of a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent evaluation and limitation of flexion to 15 
degrees warrants a 30 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2000).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  

Numerous examinations over the years demonstrated that the 
veteran apparently has significant limitation of motion of 
the left knee, accompanied by pain.  The actual extent of 
limited motion of the left knee remains difficult to 
ascertain because of the veteran's guarded and uncooperative 
response to attempts by examiners to perform range of motion 
studies.  On this point, the examiners have remarked on the 
difficulty of obtaining accurate range of motion studies 
because of the exceedingly guarded manner with which the 
veteran responded to attempts to record range of motion.  
Furthermore the record has noted the veteran's repeated 
complaints of pain as way out of proportion to the actual 
findings.  In any event, the Board finds it particularly 
noteworthy that the veteran was observed as walking and 
moving easily when she left the examining area as compared to 
the restricted and painful movement she demonstrated during 
the formal portion of the most recent orthopedic examination.  
Hence, it is quite apparent that, beyond the context of what 
the veteran perceived as the actual examination process, she 
demonstrated a far greater functional capacity than when she 
believed an examination was actually in progress.  The most 
plausible conclusion which can be drawn from the veteran's 
behavior is that her response to pain is greatly exaggerated.  
In all, the Board sharply discounts the credibility of the 
veteran's assertions and testimony about the extent of her 
left knee disability and its claimed functional limitations.  
In light of the foregoing, an increased evaluation for her 
left knee arthritis disability, based on limitation of motion 
pain or functional loss alone, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The veteran's service-connected left knee disability may also 
be rated under the provisions of Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability.  Under Diagnostic Code 5257, a 10 percent 
disability evaluation requires slight impairment of either 
knee.  A 20 percent evaluation requires moderate impairment.  
A 30 percent evaluation requires severe impairment. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  A review of the 
evidence reveals that the preponderance of the evidence is 
against a separate evaluation for impairment of the left knee 
under DC 5257.  As noted, the most recent VA examination only 
included subjective complaints to include instability, but 
she did not cooperate fully during the orthopedic portion of 
the examination. The most recent examination that included 
full testing to include testing for instability was the 
February 1996 private orthopedic evaluation which noted that 
the findings on performing various tests on the knee, to 
include Mcmurray, Lachman, drawer and pivot shift were 
negative.  The overall medical evidence did not show current 
findings of even a slight impairment of the knee involving 
instability or subluxation under Code 5257.  

There is also no need to consider whether a separate 
evaluation for the surgical scar is needed as the medical 
evidence revealed that to be well healed and non-tender 
subsequent to the June 1993 surgery.  

Thus, the Board finds that, with consideration of 38 C.F.R. 
§ 4.7, the symptoms of the left knee disability do not more 
closely resemble the criteria for a higher evaluations than 
the 30 percent currently assigned  The Board has examined all 
other diagnostic codes pertinent to the knee.  There is also 
no evidence of  ankylosis.  Consequently, Diagnostic Code 
5256 is not for application.  There is no evidence of tibia 
and fibula nonunion requiring a brace.  Consequently, 
Diagnostic Code 5262 is not for application.

The veteran's contentions on appeal have been accorded due 
consideration; however, the Board concludes that the medical 
findings discussed above are more probative of the level of 
disability in her left knee.  Francisco, 7 Vet. App. at 58.  
The veteran is not shown to be qualified to render a medical 
diagnosis or opinion.  Hence, her views as to the etiology of 
her pain complaints and/or the extent of functional 
impairment caused by her left knee are specifically 
outweighed by the medical evidence of record cited above.  
Espiritu, 2 Vet. App. 492, 494-95 (1992) (lay assertions will 
not support a finding on questions requiring medical 
expertise or knowledge).

With respect to the veteran's claim addressed above, and for 
the reasons discussed pertinent thereto (preponderance of 
evidence against a rating higher than 30 percent for the left 
knee), the Board finds that the evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule.  See 38 C.F.R. §§ 3.102, 4.3 (2000).

Finally, the Board notes that in exceptional cases where 
schedular evaluations are found to be inadequate, a claim may 
be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2000).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

In this regard, the schedular evaluation assigned in this 
case for the left knee disability is not inadequate.  
Specifically, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required hospitalization in the recent past for 
this disability.  Hence, it does not appear that she has an 
exceptional disability as manifested by frequent 
hospitalizations.  There also is no evidence of record which 
shows that she is not working or cannot work due specifically 
to the left knee disability.  Thus, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to her left knee.  In the absence of any 
evidence which reflects that the disability is exceptional or 
unusual such that the regular schedular criteria are 
inadequate for rating purposes, the RO's failure to consider 
or to document its consideration of this section was not 
prejudicial to the veteran.  Bernard, 4 Vet. App. 384 (1993).

Analysis--Secondary Service Connection for Back Disorder

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, 
on the basis of "aggravation," and on a "secondary" basis.  
38 U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (2000).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Service connection 
may also be granted for a disability that is proximately due 
to and the result of a service-connected disease or injury, 
38 C.F.R. § 3.310(a).  In addition, the United States Court 
of Appeals for Veterans Claims (Court) has held that when 
aggravation of a veteran's non-service connected condition is 
proximately due to, or the result of a service connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Although the veteran has asserted entitlement to service 
connection for a back disability as secondary to her service 
connected knee disorders rather than on a direct basis, the 
duty to assist attaches to the investigation of all possible 
in-service causes of that current disability, including those 
unknown to the veteran.  Schroeder v. West 212 F.3d 1265, 
1271 (Fed Cir. 2000).  Having satisfied the duty to assist, 
the Board shall therefore also consider this matter under all 
possible bases, including direct and presumptive service 
connection.

The Board is to determine whether the evidence supports his 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  If after consideration of all procurable 
evidence, a reasonable doubt arises as to service origin, 
degree of disability or any other point, such doubt shall be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2000).
While the Board has considered the doctrine of affording the 
veteran the benefit of the doubt, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2000).  The preponderance of the 
relevant evidence is against a finding that the veteran's 
back disorder was caused or aggravated by the service 
connected knee disorders.  There is no evidence of a back 
disability having been shown inservice, nor does the medical 
evidence obtained reveal evidence of arthritis having become 
manifest to a compensable degree within one year of 
discharge, so service connection on either a direct or 
presumptive is not warranted.  38 C.F.R. §§ 3.303, 3.309 
(2000).

Regarding secondary service connection, there is of record an 
opinion by the veteran's physician suggesting that her knee 
problem was aggravating her back problem.  However, this 
opinion is outweighed by the balance of the relevant 
evidence, specifically, the above-described orthopedic 
evaluations and examinations which revealed that the veteran 
had a herniated disc and arthritis of the lumbar spine as a 
result of a work-related lifting injury in 1989.  In 
addition, the December 1997 opinion from a VA medical doctor 
attributed the back pain to these anomalies following review 
of MRI findings of the lumbar spine rather than to any knee 
disability.  Moreover, the most recent medical opinion, 
obtained in connection with the December 1999 examination and 
claims file review, addressed the question of any 
relationship between the left knee and back disorder.  On 
this matter, the examiner opined that it could not be 
determined whether the knee pain caused or aggravated the 
back problem due to inconsistencies demonstrated by the 
veteran regarding the knee disability itself.  Hence, in the 
Board's view, the preponderance of the evidence is clearly 
against a secondary/Allen-aggravation basis of entitlement to 
service connection for the back disorder due to the service-
connected knee disabilities.

The Board has considered the veteran's contentions; however, 
this evidence alone cannot meet the burden imposed by 38 
U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between the disability and a 
service-connected disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Her lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.


ORDER

An increased rating above 30 percent for the veteran's left 
knee disability is denied.

Service connection for a low back disorder is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

